Exhibit 10.11(i)

 

 

 

 

 

 

Certain confidential information contained in this document, marked by brackets
as [***], has been omitted because it is both (i) not material and (ii) would be
competitively harmful if publicly disclosed.

 

Amendment Nr. 8

 

to the

Development and Supply Agreement between ViewRay Incorporated and Siemens
Aktiengesellschaft, Healthcare Sector dated 17th June 2008

 

by and between

 

 

ViewRay Technologies, Inc.

with its registered seat in Oakwood Village, OH, USA

-hereinafter referred to as “ViewRay”-

 

and

 

 

Siemens Healthcare GmbH

-hereinafter referred to as “SIEMENS”-

 

-ViewRay and Siemens hereinafter referred to individually as “Party” or
collectively as “Parties”-

 

 

 




 

--------------------------------------------------------------------------------

 

Preamble

 

Whereas, Siemens Aktiengesellschaft and ViewRay have signed a Development and
Supply Agreement on June 17, 2008 as amended by eight amendments (Amendment 1
signed on June 26th, 2009; Amendment 2 signed on April 14th, 2010; Amendment 3
signed on February 2nd, 2009; Amendment 4 signed on May 11th, 2012, Amendment 5
signed on May 30th, 2012, Amendment 6 signed on February 21st, 2014, Amendment 7
signed on November 19th, 2015 (Development and Supply Agreement and all
amendments together the “2008 Agreement”) according to which they have
collaborated in the development of combining MR imaging and Radiation Therapy.

 

Whereas, Siemens Aktiengesellschaft has transferred its Healthcare business,
including the assignment to and assumption of the Development and Supply
Agreement in its amended version, to a separate legal entity, Siemens Healthcare
GmbH in May 1st, 2015. ViewRay has agreed to the assignment.

 

Whereas, pursuant to Appendix 2 of the 2008 Agreement (the “Supply Agreement”)
Siemens currently supplies ViewRay with Siemens’ Avanto MRI components
(“Avanto”) for integration into ViewRay’s MRIdian Linac.  Siemens has plans to
sunset the Avanto platform, and has developed the Avanto Dot MRI system (“Avanto
Dot”) as an upgrade to the Avanto and as part of its lifecycle management for
Siemens’ MRI systems.  Each of the Avanto and Avanto Dot are COMPONENTS as such
term is used in the Supply Agreement.    

 

Whereas, Siemens and ViewRay desire to include Avanto Dot Components under the
Supply Agreement in addition to the existing Avanto Components and extend the
Supply Agreement to support their ongoing operations.  

 

Now therefore, the Parties agree as follows:

 

 

Article 1 -

Definitions

 

1.1

“Avanto” shall have the meaning given that term in the Preamble.

 

1.2

“Avanto Dot” shall have the meaning given that term in the Preamble.

 

1.3

“Deliverable” shall mean all deliverables provided by Siemens as specified in
the SOW.

 

1.4

“Development Phase” shall mean the validation of the integration and interaction
of the Avanto Dot with ViewRay’s MRIdian Linac, as provided in Article 2.  The
Development Phase shall include the design, development and integration of the
Software Patch (as defined in Section 2.4, together with the validation and
verification of such integration.  

 

1.5

“NRE” shall mean a non-recurring engineering fee that ViewRay shall pay to
Siemens for its services during the Development Phase in line with the
milestones of Section 2.1.    

 

1.6

“Specifications” shall mean the design, functional, technical and other
requirements for a Deliverable set forth in Annex 1 and the SOW. The Parties
expect to rely on Siemens’ existing Specifications for Components wherever
possible, with certain software and related Specifications created or modified
as necessary for integration.

 

1.7

“Statement of Work” or “SOW”” shall mean the project plan, describing the
organization, technical and other details of the work to be completed as part of
the Development Phase.  The scope of work included in the SOW is described in
Annex 2, which may be amended in writing from time-to-time.

 

1.8

“Upgrade Kit” shall mean a hardware and software package developed by Siemens
that allows for an upgrade of a ViewRay’s MRIdian Linac from an Avanto to an
Avanto Dot.

 

--------------------------------------------------------------------------------

 

1.9

“Avanto Supply Limit” is the maximum number of Avanto components which can be
ordered by ViewRay between 01.01.2019 and 31.12.2025 as described in Article
3.1.

1.10

“Avanto Dot Supply Limit” is the maximum number of Avanto Dot components which
can be ordered by ViewRay between 01.01.2019 and 31.12.2025 as described in
Article 3.3.

1.11

“Avanto Dot Upgrade Supply Limit” is the maximum number of Upgrade Kits which
can be ordered by ViewRay between 01.01.2019 and 31.12.2029 as described in
Article 3.4.

1.12

“Software Patch” shall mean the package of all required changes Siemens has to
implement in the current software baseline for Avanto Dot as defined in Annex 1.

1.13

“Wind-Down Period” shall mean a period of five years after expiration or
termination of this Supply Agreement for any reason as described in Article
4.2.4.

 

 

Article 2 -

Development Phase

 

2.1

The Development Phase shall commence upon execution of this Amendment, and
ViewRay will pay the $500,000 NRE to Siemens as follows:

 

2.1.1

[***] upon execution of this Amendment;

 

2.1.2

[***] upon delivery of all software, hardware and other physical deliverables
required to commence the Offline Development Phase as defined in Annex 2;

 

2.1.3

[***] upon successful completion of the activities described in Section 2.3.

 

2.2

Specifications for the Avanto Dot and Upgrade Kit, including the integration of
each of the Avanto Dot and Upgrade Kit with ViewRay’s MRIdian Linac, are set
forth in Annex 1.   Any changes to the Specifications need to be mutually agreed
upon by the Parties according Section 8.3 of the Supply Agreement.

 

2.3

The Development Phase will be completed after successful demonstration of the
integration  of the Avanto Dot and Upgrade Kit with the MRIdian Linac. ViewRay
will perform the demonstration and confirmation within 6 month after receipt of
a Software Patch version comparable with a Siemens internal “Customer Use Tests”
(CUT) Version (without CE) in accordance with Annex 1 section 3 and the required
hardware. The completion of the Development Phase will be documented in a joint
review meeting by both Parties , based upon a review if the verification and
validation tests fulfilled all the Specifications (with consent not to be
unreasonably withheld) as described in Annex 1 as well as any mutually agreed
changes to the Specifications due to the combined use of the Avanto Dot and
Upgrade Kit with the MRIdian Linac system.

 

2.4

The Development Phase will include certain software related to the integration
of the Avanto Dot and Upgrade Kit with the MRIdian Linac system (the “Software
Patch”).  The Software Patch shall provide the functionality documented in the
Specifications.

 

2.5

Siemens shall apply commercially reasonable efforts to provide maintenance and
support for the Software Patch through [***] so that it continues to perform in
accordance with the Specifications as delivered and/or upgraded.

 

 

2.5.1

Any maintenance or updates to the Software Patch: (i) shall not remove the
functionality set forth in the Specifications or have a material adverse effect
on the

 

--------------------------------------------------------------------------------

 

 

functionality of the Software Patch and (ii) Siemens will continue to provide
bug fixes and resolve other defects to the Software Patch that become known
post-release.  

 

 

2.5.2

The Software Patch shall be delivered free of any virus or otherwise malicious
code, or any code or command intended to bring down the Software Patch or any
computers, networks, data or other electronically stored information, or
computer programs or systems.

 

 

Article 3 -

Supply of Avanto and Avanto Dot MRI Systems

 

 

3.1

ViewRay may purchase, and Siemens shall supply, components for up to [***]
Avanto systems (the “Avanto Supply Limit”).  Avanto Supply Limit applies to the
all and the total of Avanto system components delivered from [***], this
includes potential supply in accordance with 3.2. The purchase price for the
Avanto system components effective upon execution of this Amendment is set forth
on Annex 3 attached hereto.

 

3.2

The Parties acknowledge that an available supply of the Avanto systems is
necessary during the development, testing and migration to Avanto Dot
systems.  Therefore, in the event that Siemens causes an undue delay to the
completion of the Development Phase due to intent or gross negligence, Siemens
shall continue to supply Avanto systems for the additional period of such delay.
The Parties further acknowledge that it is mutually beneficial to complete the
Development Phase as soon as practicable.  Accordingly, each Party will appoint
a project manager within one week of the execution of this Amendment, who shall
be responsible to complete a detailed development Annex.  In the event of any
material delay to the activities contemplated in the development Annex by one
Party, then upon request of the other Party’s project manager, the delaying
Party will propose a corrective action plan within two weeks and, upon agreement
with the non-delaying Party, implement such corrective action Plan.  Any
repeated delays would be escalated to senior management of each Party.  

 

3.3

ViewRay may purchase, and Siemens shall supply, components for up to [***]
Avanto Dot systems (the “Avanto Dot Supply Limit”) by placing orders for Avanto
Dot system components until [***].  The Avanto Dot Supply Limit may be increased
by the number of Avanto systems that ViewRay chooses to convert to Avanto Dot
systems.  [***].  The purchase price for the Avanto Dot system components is set
forth on Annex 3 attached hereto.

 

3.4

ViewRay may also purchase, and Siemens shall supply, components for up to [***]
Upgrade Kits until [***]. If ViewRay wishes to extend this period until [***]
Siemens can choose the delivery of refurbished components for the delivery after
[***]. The total number of [***] Upgrade Kits remains in place. The purchase
price for the Upgrade Kits shall be [***] per Upgrade Kit.

 

3.5

Siemens shall continue to provide spare parts and service support for the Avanto
Dot system components until [***]. From [***] to [***] Siemens will provide
support for Avanto Dot system components based on commercially reasonable
efforts, consistent with its provision of services to its customers.
In case of insufficient residual supply on stock Siemens can allocate these
units to their customer base on its sole discretion.

 

3.6

As part of its product lifecycle management, Siemens will proactively identify
an upgrade path to any new or replacement MRI system to enable an orderly
migration from the Avanto Dot to Siemens’ next generation MRI platform. Annex 3
includes indicative, non-binding pricing for the next generation platform, which
is subject to mutual agreement in the future.

 

 

--------------------------------------------------------------------------------

 

3.7

The provisions of this Amendment shall replace and supersede Sections 9 of the
Supply Agreement in its entirety.  In addition, Sections 8.1 and 8.2 of the
Supply Agreement are hereby deleted and replaced with the following:  

 

“8.1  SELLER is entitled to technically change the COMPONENTS without notice to
BUYER; provided that the COMPONENTS continue to conform to the applicable
specifications for the then-current COMPONENTS. Notwithstanding the foregoing,
SELLER shall notify BUYER about the changes in writing at least nine (9) months
before start of production of the changed COMPONENTS. SELLER shall not make
technical changes to the COMPONENTS that will cause them to not conform to the
applicable specifications, unless such changes are required for safety reasons
and/or by a change in applicable law or regulations, in which case SELLER shall
follow the procedure in Section 8.2.

 

8.2  If, as a result of a safety reasons and/or a change in applicable law or
regulations, SELLER is required to make technical changes to the then-current
COMPONENTS, and such changes could affect form, size, assembly, function or
interfaces of the COMPONENTS so that such new or changed COMPONENTS fail to
conform to the applicable specifications for the then-current COMPONENTS, SELLER
shall as early as reasonably practicable, taking into consideration the
regulatory requirements of introducing changes to the then-current COMPONENTS
and the System notify BUYER and give BUYER access to specifications for the
"new" COMPONENTS as well as access (at SELLER'S facility or at BUYER's request
and expense at Buyer's Beachwood, Ohio facility) to a pre­production prototype
of the new COMPONENTS prior to commercial release of the new COMPONENTS to
permit BUYER to test the COMPONENTS and provide input to SELLER on its impact on
the MRIdian Linac System. BUYER will notify SELLER not later than 9 months
following the date it is notified of such technical changes by SELLER whether
BUYER will adopt the new COMPONENTS for use in the MRIdian Linac System, and the
parties shall cooperate to achieved the successful integration of the new
COMPONENTS for use in the MRIdian Linac System. If BUYER adopts the new
COMPONENTS for use in the MRIdian Linac System, Annex 1 and, to the extent
applicable, Annex 2 will be amended to reflect the new COMPONENTS. SELLER is not
obligated to continue to supply “old” COMPONENTS.”

 

 

3.8

Section 5.2 (Payment Terms) of the Supply Agreement shall be changed in a way
that all payments shall be due within [***] days after invoice.

 

3.9

[***].

 

 

Article 4 -

Term and Termination; Exclusivity

 

4.1

Article 9 of the 2008 Agreement is hereby deleted.

 

4.2

Article 13 of the Supply Agreement is hereby deleted and replaced with the
following provisions:  

 

 

4.2.1

This Supply Agreement shall continue until January 1, 2026 unless it is
terminated in accordance with Section 4.2.2 (the “Initial Term”). The term of
the Supply Agreement will be automatically extended by twelve months unless
terminated by either Party upon six months prior written notice with effect to
the end of a calendar year.

 

 

4.2.2

Either Party may, without prejudice to any other rights it may have, terminate
this Supply Agreement by providing written notice to the other Party if the
other Party breaches any of its representations, warranties or obligations under

 

--------------------------------------------------------------------------------

 

 

this Supply Agreement and fails to cure such breach within 60 days after
receiving written notice thereof from the non-breaching Party.

 

 

4.2.3

In the event of a CHANGE OF CONTROL of ViewRay by a third party that is a Direct
Competitor of Siemens, either Party may terminate the 2008 Agreement in the form
of this Amendment upon 90 days’ written notice to the other. For purposes of
this Agreement, "Direct Competitor" means [***].  

 

 

4.2.4

Subject to the Avanto Supply Limit and Avanto Dot Supply Limit described in
Sections 3.1-3.3, for a period of five years after expiration or termination of
this Supply Agreement for any reason (the “Wind-Down Period”), Siemens will
continue the supply of Components for ViewRay's MRIdian Linac System. This
cooperation during the Wind-Down Period will include: (i) the continued
manufacture and orderly supply of Components after the termination or expiration
date, provided that in the  event that the termination was effected by Siemens
as a result of ViewRay's material breach of this Supply Agreement, ViewRay will
promptly pay all sums due Siemens under this Supply Agreement (other than those
that are disputed in good faith by ViewRay) as of the date of termination; (ii)
continued support of Components in accordance with the terms of this Supply
Agreement after the termination or expiration date, provided that in the event
that the termination was effected by  Siemens as a result of Buyer's material
breach of this Supply Agreement ViewRay will promptly pay all sums due Siemens
under this Supply Agreement (other than those that are disputed in good faith by
ViewRay) as of the date of termination; and (iii) completion of the development
phase of this agreement, including but not limited to NRE payments from ViewRay
and all deliverables and activities outlined under Article 2, unless otherwise
agreed in writing by the parties.

 

 

4.2.5

After the termination or expiration of this Supply Agreement, at Buyer's
request, Siemens will continue to provide components for Upgrade Kits and
support services to ViewRay for installed Components in accordance with Sections
3.4 and 3.5. ViewRay will continue to support such end users in the same manner
that ViewRay provides similar support for other elements of the MRIdian Linac
system.

 

 

4.2.6

[***].  

 

 

4.2.7

The provisions in Articles 7, 14 and 15 in the Supply Agreement shall survive
the expiration or termination of this Supply Agreement. Any licenses granted by
Siemens to ViewRay under this Supply Agreement or the 2008 Agreement will
survive any expiration or termination of this Supply Agreement for any reason
for as long as and to the extent that they are reasonably necessary to continue
servicing and supporting existing accounts provided that ViewRay has paid any
and all due payments to Siemens.

 

 

Article 5 -

Medical Device and Regulatory Requirements

 

5.1

The following stipulations of Article 5 shall overrule any and all prior
agreements with regard to Medical Device and Regulatory Requirements.

5.2

Siemens shall document, implement, and maintain an acceptable quality system,
such as the ISO 9001 for industrial (non-medical) products or ISO 13485 (for
Medical Device Products) standard or equivalent certification.  Such quality
system shall address records and controls required to ensure traceability of
Components supplied to ViewRay, including product version numbers and/or serial
numbers comparable but not beyond to the tracing within Siemens MAGNETOM
systems.

 

--------------------------------------------------------------------------------

 

 

5.3

All Components delivered to ViewRay shall undergo Siemens’ production testing
protocols on component level before they are released for shipment. ViewRay will
identify non-conforming Components in accordance with ViewRay’s internal
inspection and testing procedures and notify Siemens of such non-conformance in
writing, and where warranted, by issuing a more formal SCAR (Supplier Corrective
Action Request).  Siemens shall acknowledge receipt of notice in writing and
provide an initial written status response back to ViewRay within a reasonable
period of time.  Siemens will investigate the non-conformance and implement
correction and/or corrective actions, as required.  Siemens agrees to preserve
and maintain all data associated with Component and other performance failures
and corrective actions and to make that data available to ViewRay upon request
and that all such data shall be maintained as confidential.

 

5.4

Siemens shall (a) inform ViewRay in a timely manner about any quality related
notifications that Siemens makes regarding the Avanto and Avanto Dot Components
(as listed in Annex 1) to its own end customers. Siemens further agrees to work
in good faith with ViewRay to review and investigate all product complaints
related to the Components (as listed in Annex 1) and provide a summary of their
investigations and conclusions. Potential solutions need to be aligned on a
case-by-case basis.

 

5.5

Siemens shall establish and maintain procedures to identify, control, and recall
Components as a result of safety or efficacy reasons.  In the event of any
product recall, product withdrawal or field correction related to the Components
(as listed in Annex 1), the Parties agree that (a) they shall promptly notify
each other and (b) they shall cooperate with each other as reasonably necessary.
ViewRay shall be the point of contact for its end-user purchasers of any
Component (whether directly or through any permitted sub-distributors) and be
responsible for applicable regulatory authority contacts and for coordination of
any end-user recall or field correction activities. Siemens shall provide
supporting information to ViewRay as relevant to any such recall, withdrawal or
field correction.  

 

5.6

Upon reasonable request from ViewRay for a conflict materials report, Siemens
will provide a report to ViewRay that provides disclosure of any critical
materials used in the production of any Component.

 

 

Article 6 -

Miscellaneous

 

6.1

This Amendment shall take effect on the date it is signed by both
Parties.  Except to the extent expressly amended by this Amendment, all of the
clauses and conditions of the 2008 Agreement shall remain unaffected. The term
"Agreement”, as used in the 2008 Agreement, shall henceforth be deemed to be a
reference to the 2008 Agreement as amended by this Amendment.

 

6.2

This Amendment may be executed in counterparts, each of which will be deemed an
original with all such counterparts together constituting one instrument.
Capitalized terms used in this Amendment and  not defined herein are used with
the meanings ascribed to them in the 2008 Agreement.

 

6.3

This Amendment may not be assigned or otherwise transferred, nor may any rights
or obligations be assigned or delegated, by either Party without the prior
written consent of the other Party hereto, which consent may not be unreasonably
withheld, except that either Party may assign this Amendment in whole or in part
and/ or its rights and obligations hereunder without the consent of the other
Party to an Affiliate of such Party, or to a third-party successor in interest
of all or part of the business to which this Amendment relates, whether as a
result of a change of ownership (including by stock purchase, merger or
consolidation) and/or as a result of the sale of all or a substantial part of
the assets and/or all or a part of the business to which

 

--------------------------------------------------------------------------------

 

this Amendment relates and/or in connection with any type of spin-off, merger,
consolidation, divestiture, dissolution and any other type of business
combination or business reorganization.

 

6.4

Any amendments as well as supplements to this Amendment must be in writing and
signed by the Parties in order to be effective. A waiver of form shall be
effective only if agreed upon in writing and signed by the Parties.

 

6.5

This Amendment shall constitute the entire understanding of the Parties
regarding the subject matter hereof. Any general terms and conditions of the
Parties shall not apply, even if printed on or referenced by a form used in
connection with this Amendment. If provisions of this Amendment conflict with
any terms or provisions of the 2008 Agreement, this Amendment shall have
precedence.

 

 

[Signature Page Follows]




 

--------------------------------------------------------------------------------

 

In Witness Whereof, the parties have caused this Amendment 8 to be executed by
their duly authorized representatives as of the dated shown below.

 

ViewRay Technologies, Inc.                                              Siemens
Healthcare GmbH

 

 

By: By:

Print Name:Print Name:     

Title:Title:     

Date:      Date:     

 

 

 

 

By:

Print Name:

Title:

Date:     

 

 

 